Exhibit 10.53




ROLLOVER AGREEMENT


As of May 9, 2019


Peter Buzy
c/o Paragon Bioservices, Inc.
Baltimore, MD


Dear Peter:


As you know, on April 14, 2019, Paragon Bioservices, Inc. (“Paragon”) entered
into an Agreement and Plan of Merger with Catalent, Inc., (“Catalent”), Catalent
Pharma Solutions, Inc. (“Buyer”), Catalent Holdco I Inc. (“Merger Sub”), and
Pearl Shareholder Representative, LLC (the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into Paragon and Paragon will become a
wholly owned, indirect subsidiary of Catalent. You have requested to receive an
option to acquire shares of the common stock, par value $0.01, of Catalent
(“Catalent Shares”) in lieu of that portion of the Merger Consideration which
the Rollover Option (as defined below) would otherwise have been entitled to
receive in cash (absent the Merger Amendment (as defined below)), and Catalent
is willing to do so, subject to the terms and conditions set forth in this
Rollover Agreement, the Merger Agreement, and that certain amendment to the
Merger Agreement dated as of the date of this Rollover Agreement by and between
Buyer and Paragon (such proposed amendment, the “Merger Amendment”). Copies of
the Merger Agreement and the Merger Amendment have been made available to you
prior to the date of this Rollover Agreement.


Pursuant to the terms, but subject to the conditions, of the Merger Agreement
(absent the Merger Amendment), each holder of a vested option (a “Paragon
Option”) to purchase shares of common stock, par value $0.000261575, of Paragon
(each, a “Paragon Common Share”) under the Paragon Bioservices, Inc. 2014 Equity
Incentive Plan (the “Paragon Equity Plan”) will be entitled to receive cash
proceeds in connection with the consummation of the transactions contemplated by
the Merger Agreement (the “Closing”) in exchange for the cancellation of such
vested Paragon Option. Under the terms of the Merger Amendment, however, that
portion of the Paragon Option (such portion, the “Rollover Option”) granted to
you pursuant to the Non-Qualified Stock Option Agreement between you and Paragon
dated December 16, 2014 (the “Paragon Grant Agreement”) with respect to 340,000
Paragon Common Shares will instead be cancelled and extinguished without the
right to receive any such cash proceeds but subject to the issuance of the
Substitute Catalent Option as provided in the following paragraph. For avoidance
of doubt, the cancellation of your rights with respect to 340,000 Paragon Common
Shares subject to the Paragon Grant Agreement shall not affect your rights under
the Merger Agreement with respect the remaining number of Paragon Common Shares
subject to the Paragon Grant Agreement.


In consideration of the circumstances recited above and the terms and conditions
set forth below and in the Merger Agreement (as amended by the Merger
Amendment), the Rollover Option will be assumed by Catalent and converted into a
substitute option to acquire Catalent Shares (the “Substitute Catalent Option”)
in the manner described below pursuant to the terms and conditions of the
Catalent, Inc. 2018 Omnibus Incentive Plan (the “Catalent 2018 Plan”) and the
Substitute Stock Option Agreement in the form set forth on Appendix A hereto,
which you agree to execute as a condition to receiving the Rollover Option.
Subject to its terms and conditions, the Substitute Catalent Option will entitle
you to purchase that number of Catalent Shares obtained by multiplying the
number of Paragon Common Shares that are subject to the Rollover Option (i.e.,
340,000 Paragon Common Shares) by the Exchange Ratio, rounded down to the
nearest whole Catalent Share, at an exercise price per Catalent Share obtained
by dividing the applicable Option Price (as defined in the Paragon Grant
Agreement) by the Exchange Ratio (rounded up to the nearest whole cent). For
purposes of this Rollover Agreement, the “Exchange Ratio” means the quotient
obtained by dividing (A) the amount of cash that is payable in respect of a
Common Share pursuant to Section 1.6(a)(i) of the Merger Agreement (without
taking into account the Merger Amendment, and including cash payments due under
Section 1.6(a)(i)(A) and Section 1.6(a)(i)(B) (with respect to the release, if
any, of the Escrow Funds to the Company Securityholders pursuant to Section 1.12
of the Merger Agreement and the payment, if any, by Buyer to the Company
Securityholders pursuant to Section 1.12 of the Merger Agreement in connection
with a Purchase Price Adjustment that results in an increase to the Merger
Consideration), but excluding any cash payment under Section 1.6(a)(i)(C) and
Section 1.8(d) of the Merger Agreement (with respect to the disbursement, if
any, of the Expense Holdback to the Company Securityholders), in each case on
and after the
US\KAMINAD\18628536.11

--------------------------------------------------------------------------------

Exhibit 10.53




Effective Time) by (B) the average closing price per Catalent Share as quoted on
the New York Stock Exchange for the most recent five (5) trading days
immediately preceding the date of the Closing. The number of Catalent Shares and
exercise price for such shares under the Substitute Catalent Option shall be
adjusted in a manner that complies with Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder as
necessary following the Effective Time to account for any change in the Exchange
Ratio as a result of any additional cash payment payable with respect to a
Common Share pursuant to Section 1.6(a)(i)(B) and Section 1.12(d) of the Merger
Agreement. Notwithstanding the preceding sentence, to the extent you exercise
your Substitute Catalent Option before the date of the release of the Escrow
Funds pursuant to Section 1.12(d) of the Merger Agreement, no adjustment under
the preceding sentence shall be made with respect to such portion of the
exercised Substitute Catalent Option.


For the avoidance of doubt, you will not be entitled to or eligible for any cash
payment pursuant to the Merger Agreement (as amended by the Merger Amendment)
with respect to the number of shares under the Rollover Option which are being
assumed by Catalent and converted into the Substitute Catalent Option. This
Rollover Agreement, the Merger Agreement (as amended by the Merger Amendment),
the Merger Amendment, and the Substitute Stock Option Agreement together
constitute the entire agreement between you and Catalent with respect to the
subject matter of this Rollover Agreement and cannot be amended or waived other
than in a writing signed by both you and Catalent. It will be governed by the
same law governing the Merger Agreement.




Sincerely yours,


Catalent, Inc.






/s/ WETTENY JOSEPH

Wetteny Joseph
Senior Vice President and Chief Financial Officer




By signing, dating and returning this Rollover Agreement, you accept the terms
and conditions set forth herein.




/s/ PETER BUZY


Peter Buzy, May 15, 2019





































US\KAMINAD\18628536.11

--------------------------------------------------------------------------------

Exhibit 10.53




Appendix A
Substitute Stock Option Agreement


SUBSTITUTE OPTION AGREEMENT
UNDER THE
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”)[1] delivered to the
Participant (as defined in the Grant Notice), the Rollover Agreement by and
between the Participant and Catalent, Inc., dated as of May __, 2019 and subject
to the terms of this Option Agreement (this “Agreement”) and the Plan (as
defined below), Catalent, Inc. (the “Company”) and the Participant agree as
follows.
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan or the Grant Notice, as
applicable.
(a) Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.
(b) Plan. The term “Plan” means the 2018 Omnibus Incentive Plan, as in effect
from time to time.
(d) Termination Date. The term “Termination Date” means the date upon which the
Participant incurs a Termination for any reason.
(e) Vested Portion. The term “Vested Portion” means, at any time, the portion of
the Option which has become and remains vested in accordance with the Grant
Notice and this Agreement.
2.Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Grant Notice and the Plan, for good and valuable consideration,
the Company hereby grants to the Participant the right and option to purchase,
all or any part of the aggregate number of shares of Common Stock subject to the
Option provided in the Grant Notice, at an Exercise Price per share as provided
in the Grant Notice. The Options granted pursuant to this Agreement shall be
Substitute Awards, as defined in the Plan.
3.Vesting. The Option is fully vested on the date of grant as provided in the
Grant Notice such that the Vested Portion represents 100% of the Option.
4.Treatment on Termination. If the Participant incurs a Termination for any
reason, the Vested Portion of the Option shall remain exercisable for the
applicable period set forth in Section 5.
5.Exercise of Options. Subject to the provisions of the Plan and this Agreement,
the Participant may exercise all or any part of the Vested Portion of the Option
at any time prior to the Option Period Expiration Date.[2] Notwithstanding the
foregoing, if the Participant incurs a Termination prior to the Option Period
Expiration Date, the Vested Portion of the Option shall remain exercisable for
the period set forth below.
(a) Death. If the Participant incurs a Termination due to death, the Participant
may exercise the Vested Portion of the Option for a period ending on the earlier
of (A) the first anniversary of the Termination Date and (B) the Option Period
Expiration Date.



[1] Grant Notice to be provided at Closing with the number of shares and
exercise price subject to final determination of the Exchange Ratio based on the
Rollover Agreement.
[2]Option Period Expiration Date to be included in Grant Notice and to be
December 16, 2024 (the same as the expiration date for the options granted to
Peter B. in 2014).





US\KAMINAD\18628536.11

--------------------------------------------------------------------------------

Exhibit 10.53




(b) Disability. If the Participant incurs a Termination due to Disability, the
Participant may exercise the Vested Portion of the Option for a period ending on
the earlier of (A) the first anniversary of the Termination Date and (B) the
Option Period Expiration Date.
(c) Other Terminations. If the Participant incurs a Termination for any other
reason not covered by clauses (a) and (b) above, the Participant may exercise
the Vested Portion of the Option for a period ending on the earlier of (A) the
90th day following the Termination Date and (B) the Option Period Expiration
Date.
6.Method of Exercising Option. All or any portion of the Vested Portion of the
Option may be exercised by the delivery of notice of the number of shares
subject to the Option that are being exercised accompanied by payment in full of
the Exercise Price applicable to the portion of the Option so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company’s General Counsel; or (y) to a third-party plan
administrator as may be arranged for by the Company or the Committee from time
to time for purposes of the administration of outstanding Options under the
Plan, in the case of either (x) or (y), as communicated to the Participant by
the Company from time to time. Payment of the aggregate Exercise Price may be
made using any of the methods described in Section 7(d)(i) or (ii) of the Plan;
provided, that the Participant shall obtain written consent from the Committee
prior to the use of the method described in Sections 7(d)(ii)(A) of the Plan.
7.Issuance of Shares. If the Participant elects to exercise all or any portion
of the Option, then, as promptly as practical after receipt of such notification
and full payment of the Exercise Price and any required withholding or any other
applicable taxes, the Company shall issue or transfer to the Participant the
number of shares with respect to which the Option has been so exercised, and
shall either (a) deliver to the Participant a certificate or certificates
therefor, registered in the Participant’s name or (b) credit such shares to the
Participant’s account at the third-party plan administrator.
8.[RESERVED]
9.[RESERVED]
10.Non-Transferability. The Option is not transferable by the Participant except
to Permitted Transferees in accordance with Section 14(b) of the Plan. Whenever
the word “Participant” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to
executors, the administrators or the person or persons to whom the Option may be
transferred by will or by the laws of descent and distribution in accordance
with Section 14(b) of the Plan, the word “Participant” shall be deemed to
include such person or persons. Except as otherwise provided in this Agreement
or the Plan, no assignment or transfer of the Option, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right in
this Agreement or the Plan whatsoever, but immediately upon such assignment or
transfer the Option shall be forfeited and become of no further effect.
11.Rights as Stockholder. The Participant or a Permitted Transferee of the
Option shall have no rights as a stockholder with respect to any shares of
Common Stock covered by the Option until the Participant becomes the holder of
record or the beneficial owner of such Common Stock, and no adjustment shall be
made for dividends or distributions or other rights in respect of such shares of
Common Stock for which the record date is prior to the date upon which the
Participant becomes the holder of record or the beneficial owner thereof.


12.Tax Withholding.
US\KAMINAD\18628536.11

--------------------------------------------------------------------------------

Exhibit 10.53




a.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that neither the Company
nor the Service Recipient (1) makes any representation or undertaking regarding
the treatment of any Tax-Related Item in connection with any aspect of the
Option, including, but not limited to, the grant, vesting, exercise, or
settlement of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such settlement and the receipt of any dividend or any dividend
equivalent; and (2) commits to or is under any obligation to structure the terms
of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction, the Participant acknowledges that the Company or the Service
Recipient (or former Service Recipient, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
b.Satisfaction of Withholding Obligations. Prior to any relevant taxable or tax
withholding event, as applicable, the Participant shall make adequate
arrangements satisfactory to the Company or the Service Recipient, as
appropriate, to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and the Service Recipient, or their respective agents, at
their discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by any of the means described in the Plan or by such other
means or method as the Committee in its sole discretion and without notice to
the Participant deems appropriate; provided, however, that, if the Participant
is subject to Section 16 of the Exchange Act, then the Participant may elect, in
advance of any tax withholding event, to satisfy the amount of all required
Tax-Related Items in respect of the Option in cash, and, in the absence of
Participant’s timely election, the Company will withhold shares of Common Stock
upon the relevant tax withholding event.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum or another rate that is higher than the Participant's actual rate is
used, the Company or the Service Recipient may refund any over-withheld amount
to the Participant in cash (with no entitlement to the Common Stock equivalent),
or, if not refunded, the Participant may seek a refund from the local tax
authorities. If the obligation for Tax-Related Items is satisfied by withholding
shares of Common Stock, the Participant shall be deemed for tax purposes to have
been issued the full number of shares of Common Stock subject to the exercised
Option, notwithstanding that a portion of the shares of Common Stock is held
back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant shall pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.
13.Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as provided in this Agreement; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
14.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
granting of the Option that are the subject of this Agreement shall be construed
as giving the Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any of its Affiliates or
Subsidiaries. Further, the Company, or, if different, the Service Recipient, may
at any time dismiss the Participant or discontinue any consulting relationship,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided in this Agreement.
15.Nature of Grant. In accepting the grant of the Option, the Participant
acknowledges, understands, and agrees that:
US\KAMINAD\18628536.11

--------------------------------------------------------------------------------

Exhibit 10.53




a.the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
b.the grant of the Option does not create any contractual or other right to
receive future grants of Options, or benefits in lieu of Options, even if
Options have been granted in the past;
c.all decisions with respect to future Options or other grants, if any, will be
at the sole discretion of the Company;
d.neither the Option grant nor the Participant’s participation in the Plan shall
create any right to employment or be interpreted as forming an employment or
service contract with the Company, the Service Recipient or any Affiliate or
Subsidiary of the Company or interfere with the ability of the Company, the
Service Recipient or any Affiliate or Subsidiary of the Company, as applicable,
to terminate the Participant’s employment or service contract (if any), to the
extent otherwise permitted by law or any applicable agreement other than this
Agreement;
e.unless otherwise agreed with the Company, none of the Option, the shares of
Common Stock subject to the Option, and the income and value of same is granted
as consideration for, or in connection with, the service the Participant may
provide as a director of the Company, the Service Recipient, or any Affiliate or
Subsidiary of the Company;
f.the Participant is voluntarily participating in the Plan;
g.none of the Option, the shares of Common Stock subject to the Option, and the
income and value of same is intended to replace any pension right or other form
of compensation;
h.none of the Option, the shares of Common Stock subject to the Option, and the
income and value of same is part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, or end-of-service payments, any bonus,
holiday pay, long-service award, pension, or retirement or welfare benefit, or
any similar payment;
i.the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
j.unless otherwise provided in the Plan or by the Company in its discretion,
neither the Option nor any benefit evidenced by this Agreement creates any
entitlement either (i) to have the Option or any such benefit transferred to or
assumed by another company or (ii) to be exchanged, cashed out, or substituted
for, in connection with any corporate transaction affecting the Common Stock;
and
k.the Participant acknowledges and agrees that none of the Company, the Service
Recipient, and any Affiliate or Subsidiary of the Company shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency,
if any, and the United States Dollar that may affect the value of the Option or
of any amount due to the Participant pursuant to the settlement of the Option or
the subsequent sale of any share of Common Stock acquired upon settlement.
16.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.
17.Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use, and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Option grant material by and among, as applicable, the Service Recipient, the
Company and its other Affiliates or Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Service Recipient, the Company, and is
other Affiliates or Subsidiaries may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance number,
US\KAMINAD\18628536.11

--------------------------------------------------------------------------------

Exhibit 10.53




passport or other identification number, salary, nationality, job title, any
shares of Common Stock or directorships held in the Company, or details of all
Options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested, or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering, and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other third-party administrator or stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipient of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Morgan Stanley Smith Barney LLC, and any
other possible recipient that may assist the Company (presently or in the
future) with implementing, administering, and managing the Plan to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the sole purpose of implementing, administering, and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer, and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendment to Data, or
refuse or withdraw the consents in this Section 17, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing on a
purely voluntary basis the consents described in this Agreement. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Employment or service with the Service
Recipient will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company may be
unable to grant Options or other awards to the Participant or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
The Participant understands that the Company may rely on a different legal basis
for the collection, processing and/or transfer of Data either now or in the
future and/or request the Participant to provide another data privacy consent.
If applicable and upon request of the Company or the Service Recipient, the
Participant agrees to provide an executed acknowledgment or data privacy consent
(or any other acknowledgments, agreements or consents) to the Company and/or the
Service Recipient that the Company and/or the Service Recipient may deem
necessary to obtain under the data privacy laws in the Participant’s country,
either now or in the future. The Participant understands that the Participant
may be unable to participate in the Plan if the Participant fails to execute any
such acknowledgment, agreement or consent requested by the Company and/or the
Service Recipient.
18.Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and, to the extent permitted, assigns or other
Permitted Transferees of the parties to this Agreement.
19.Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel, or terminate, this Agreement, prospectively or
retroactively (including after the Participant’s Termination); provided, that
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of the Participant under this Agreement shall not to that extent be
effective without the consent of the Participant. No waiver by either of the
parties hereto of their rights under this Agreement shall be deemed to
constitute a waiver with respect to any subsequent occurrence or transaction
under this Agreement unless such waiver specifically states that it is to be
construed as a continuing waiver.
US\KAMINAD\18628536.11

--------------------------------------------------------------------------------

Exhibit 10.53




20.Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the federal and state courts located in the State
of New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.
21.Plan. The terms and conditions of the Plan are incorporated in this Agreement
by reference. In the event of a conflict or inconsistency between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the Plan
shall govern and control.
22.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
23.Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the,
Option and on any share of Common Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreement or
undertaking that may be necessary to accomplish the foregoing.
24.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to the insider trading restrictions and/or
market abuse laws of one or more countries that may affect the Participant’s
ability to accept, acquire, sell, or otherwise dispose of shares of Common
Stock, rights to shares of Common Stock (e.g., Options) or rights linked to the
value of shares of Common Stock under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before the Participant possessed inside information. Further, the
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restriction that may be imposed under any applicable Company securities trading
policy. The Participant acknowledges that Participant is responsible for
complying with any applicable restrictions and is encouraged to speak to
Participant’s personal legal advisor for further details regarding any insider
trading and/or market abuse laws applicable to the Participant.
25.Entire Agreement; Miscellaneous. This Agreement, the Grant Notice, and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Option. This Agreement, the Grant Notice, and the Plan supersede
any prior agreements, commitments, or negotiations concerning the Option. The
headings used in this Agreement are for convenience only and shall not affect
its interpretation.


[Remainder of page intentionally left blank]






US\KAMINAD\18628536.11